Citation Nr: 1343040	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  12-08 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to February 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is warranted prior to adjudicating the claim currently on appeal.  

In his March 2010 notice of disagreement (NOD), the Veteran stated that he could no longer work because of his current back disability, and he is receiving benefits from the Social Security Administration (SSA).  See the March 2010 NOD.  

The SSA records are not included within the claims file.  Where VA has notice that the Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  As the Veteran has asserted that he receives SSA benefits due to his back disability, a remand is necessary to obtain the records.  38 C.F.R. § 3.159(c)(2).  
There are also missing private treatment records regarding the Veteran's back disability.  According to a May 2004 private treatment record from Riverside Medical Center, the Veteran was initially treated for his back disability with an epidural steroid injection at the Provena St. Mary's Hospital, now named as Presence St. Mary's Hospital.  However, upon review of the evidentiary record, no records from this facility have been obtained by the RO.  Since VA has notice of outstanding private treatment records that are potentially relevant to the claim on appeal, VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(c) (West Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

Finally, the record was held open for 60 days, in which the Veteran submitted additional evidence without the accompaniment of a waiver.  The evidence includes two lay statements regarding his back disability dated May 2013.  The new evidence is referred for initial review.  See 38 C.F.R. § 20.1304.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding private treatment records pertaining to the Veteran's back disability from the Presence St. Mary's Hospital, formally Provena St. Mary's Hospital, in Kankakee, Illinois.  The Veteran should be requested to sign any necessary authorization for release of these records to VA.  All efforts to obtain such records should be fully documented, and all facilities must provide a negative response if records are not available.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).  

2.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  After receiving any additional treatment records, the RO/AMC must consider and decide whether the Veteran should undergo an additional VA medical examination and/or medical opinion in accordance with the applicable law.  

4.  Thereafter, and after undertaking any additional development deemed necessary, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


